--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

FIRST AMENDMENT
TO THE TYSON FOODS, INC.
EMPLOYEE STOCK PURCHASE PLAN
(as Amended and Restated as of October 1, 2008)
 
THIS FIRST AMENDMENT is made this 20th day of November, 2009, by TYSON FOODS,
INC., a corporation duly organized and existing under the laws of the State of
Delaware (the “Tyson”).
 
W I T N E S S E T H:
 
WHEREAS, Tyson maintains the Tyson Foods, Inc. Employee Stock Purchase Plan, as
amended and restated effective October 1, 2008 (the “Plan”);
 
WHEREAS, Tyson desires to amend the Plan primarily to provide that all matching
contributions thereunder shall be credited under the Plan, as compared to the
current practice of allocating matching contributions on behalf of certain
eligible participants under a tax-qualified retirement plan maintained by Tyson,
subject to the parameters further specified herein; and
 
WHEREAS, the Board of Directors of Tyson has authorized and approved the
adoption of these amendments.
 
NOW, THEREFORE, Tyson does hereby amend the Plan, effective for pay periods
beginning on and after December 27, 2009, as follows:
 
1.           By deleting Section 4.1(d) in its entirety and substituting
therefor the following:
 
“(d)           Notwithstanding any other provisions of the Plan to the contrary,
matching contributions shall be allocated to otherwise eligible Participants in
accordance with the following provisions:
 
(i)           Participants who otherwise are entitled to matching contributions
under this Plan shall have such contributions made to a matching account under
the Plan.
 
(ii)           Tyson retains the discretion to suspend for any specific or
indefinite periods of time the making of matching contributions hereunder to
otherwise eligible Participants as may from time to time be determined to be in
the best interests of Tyson by its Board of Directors (or any committee
thereof).  Any such suspension of matching contributions may be applied to all
eligible Participants or to one or more identifiable classes of employees and
may be implemented at any time.  Participants affected by any such suspension
shall be notified of the implementation, and lifting, of the suspension, in each
case as soon as administratively practicable.  Any affected Participant shall
not be entitled to matching contributions for the Pay Periods (or other periods
of time) during which the suspension is effective, as determined by the Board of
Directors of Tyson (or any committee thereof).”
 
2.           By deleting Section 6.2(a) in its entirety and substituting
therefore the following:
 
“(a)           [Reserved.]”
 
3.           By deleting Section 9.5 in its entirety and substituting therefore
the following:
 
“9.5           Notices. All notices or other communications by a Participant to
the Plan Administrator under or in connection with the Plan shall be deemed to
have been duly given when received in the form specified by the Benefits
Department c/o Tyson Foods, Inc. 2200 Don Tyson Parkway, Springdale,
Arkansas  72762-6999 or at such other location as may be expressly designated by
the Plan Administrator for the receipt of one or more categories of Plan
communications.”
 
Except as specifically amended hereby, the Plan shall remain in full force and
effect prior to this First Amendment.
 
IN WITNESS WHEREOF, Tyson has caused this First Amendment to be executed on the
day and year first above written.
 

   
TYSON FOODS, INC.
       
By:
  /s/ Dennis Leatherby
   
  Dennis Leatherby
 
Title:
  Exec. Vice President and Chief
   
  Financial Officer

 

 
ATTEST:
       
By:
  /s/ R. Read Hudson
   
  R. Read Hudson
 
Title:
  Secretary
       

 
 
 

